Opinion issued November 24, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00577-CV
                             ———————————
 IN RE DR. SANJAY KHANDUJA, INDEPENDENT ADMINISTRATOR
WITH WILL ANNEXED IN THE ESTATE OF DR. R.K. DHINGRA A/K/A
            RAKESH K. DHINGRA, DECEASED, Relator


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Dr. Sanjay Khanduja, Independent Administrator with Will Annexed

in the Estate of Dr. R.K. Dhingra, also known as Rakesh K. Dhingra, Deceased, has

filed a petition for a writ of mandamus challenging the trial court’s order denying

his motion for leave to designate expert witnessse and inspect property after the

expiration of the expert designation deadline set by the trial court.
       We deny relator’s petition for writ of mandamus.1

       Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). In the

case of a challenge to a decision within the trial court’s discretion, mandamus will

only issue where relator establishes that “the trial court failed to reach the only

reasonable conclusion.” In re Memorial Hermann Hosp. Sys., 464 S.W.3d 686, 698

(Tex. 2015).      Discovery matters are generally within the trial court’s sound

discretion, but “mandamus will issue to correct a discovery order if the order

constitutes a clear abuse of discretion and there is no adequate remedy by appeal.”

See In re Colonial Pipeline Co., 968 S.W.2d 938, 941 (Tex. 1998).

       Relator has not demonstrated that the trial court committed an abuse of

discretion by denying relator’s motion for leave to designate expert witnesses and

inspect property after the expiration of the expert designation deadline set by the trial

court. See Flores v. Fourth Court of Appeals, 777 S.W.2d 38, 41 (Tex. 1989) (“The

scope of discovery and the admission of evidence is principally within the discretion

of the trial court.”).




1
       The underlying case is Estate of Dr. R.K. Dhingra, a/k/a Rakesh Kumar Dhingra,
       Deceased v. David Scheffler, Individually, the 2525 Brothers, L.P. d/b/a Venture
       Holdings, Inc., and Venture REO Services, L.P., Cause No. 396745-403, in Probate
       Court No. 1 of Harris County, Texas, the Honorable Jerry Simoneaux presiding.

                                           2
      Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a), (d). All pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss




                                        3